    

' lxciL:¢€o¢) '

'??` " "ALLEGANY coUNTY coURTS

Courthouse '%’ Belmont,Neu.'Yorl< 14813 "33 (716)268~5800

\\Uayne A. Feeman, Jr. Peter R. Sprague

]udge judge

6 June 1985

Special Term Clerk
Supreme Court

Erie County Hall

Franklin Street

Buffalo, New York 14202

Re: Lawless vs. City of Buffalo, et al
Greetings:

Enclosed please find the decision I have rendered
in the matter captioned above.

By copy of this letter to Attorneys Dudek and Brown
I am providing each of them with a copy of this decision.
Please file the decision in the usual manner.

Under separate cover I will forward to you the
contents of the file which I have used in reaching the
decision.

Many thanks for your attention to the above.
Very truly yours,
Wayne A. Feeman, Jr.

WAF:cm
c: Gregory J. Dudek, Esq.
Michael J. Brown, Esq/

STATE OF NEW YORK

SUPREME COURT COUNTY OF ERIE

Present: Hon. Wayne A. Feeman, Jr.
Acting Supreme Court Justice

Application of William B. Lawless, III,
Petitioner for Judgment pursuant to
Article 78 of the CPLR,

Petitioner,
vs.

The City of Buffalo, James D. Griffin,
Mayor of the City of Buffalo,

The Buffalo Urban Renewal Agency,
James J. Militello, Vice-Chairman City
of Buffalo Urban Renewal Agency and
walt's Tree Service, Inc.,

Respondents.

- - - D E C I S I O N - - -

Index No.
H-49635

 

 

I

william B. Lawless, III, petitioner in the Article 78
proceeding before this court, sought and gained permission
to construct a sculpture entitled "Green Lightning" on the_ ‘
Elm Oak High Tech Industrial Corridor in Buffalo. The sculpture
was constructed, dedicated and illuminated. The Mayor of
the City of Buffalo subsequently deemed the sculpture to
be a public nuisance and ordered that it be dismantled. The
sculpture was in the process of being dismantled, when, on
November 20th, 1984, Petitioner Lawless obtained from the
Hon. Vincent E. Doyle an order requiring the respondents
to show cause why judgment should not be entered compelling
them to comply with the permit agreement, and prohibiting
them from dismantling or interfering with the display of g
the petitioner's sculpture. Justice Doyle ordered that the
status quo be maintained by prohibiting the respondents from
further dismantling the sculpture and by ordering that Petitioner
Lawless was not to illuminate the sculpture. The matter
was set down for a hearing on February 29th, 1985. §
On January 3lst, 1985, Petitioner Lawless served a notice
of motion to amend his petition and dismiss the counterclaims.
The answers to the counterclaims were served on February
l3th, 1985.

On February 14th, 1985, respondents, through the corporation

 

counsel, served Petitioner Lawless with a summons and complaint i
l

pursuant to CPLR 6330. The corporation Counsel of the City
of Buffalo commenced this CPLR 6330 action to enjoin the

display of Lawless's sculpture in its illuminated state. The

Lawless
Part I, Page Two

City of Buffalo maintains that the display of the structure
"Green Lightning" is obscene, lewd, lascivious, indecent
or disgusting and is therefore in violation of the law.

The following relief is sought: (l) an order permanently

s _ .

enjoining and restraining the defendant, his agents and servants
from displaying the structure, (2) an order directing the
defendant to surrender to the Sheriff of Erie County the

"Green Lightning" structure and (3) an order directing the

Erie County Sheriff to seize and destroy the structure. An
answer to the CPLR 6330 action was served on February 20th,
1985.

On February 20th, 1985, counsel entered into stipulations
of fact and presented Certain joint exhibits which were received
by the Court. It was agreed that these stipulations of fact
and joint exhibits could be used by the Court in determining
both the Article 78 proceeding and the CPLR 6330 action.
Following are the operative facts stipulated to by the parties:

1. The concept of the sculpture was properly presented
by petitioner, Mr. Lawless, to the Common Council, The Buffalo
Arts Commission and to the Buffalo Urban Renewal Agency.

2. The concept of the sculpture was approved by the
Common Council, The Buffalo Arts Commission and the Buffalo
Urban Renewal Agency.

3. The building and electrical permits were duly issued
by the City of Buffalo.

4. The permit agreement was duly executed by Mr. Militello

as Commissioner of the Community Development and vice-chairman

~.

Lawless
Part I, Page Three

of the Buffalo Urban Renewal Agency.

5. William Lawless constructed the sculpture, referred
to as "Green Lightning".

6. On November 15th, 1984, the sculpture was dedicated
and illuminated. Present at the dedication were Mr. Samuel
Magaverin, chairman of The Buffalo Arts Commission; David
More, Executive Director of The Buffalo Arts Commission;
Bruce Johnston, President of SUNY College at Buffalo; William
Currey; William Lawless and others.

7. On November 16th, 1984, Mayor Griffin, after seeing
the television news programs which aired on November 15th,
1984, showing the illuminated structure, and after reports
to his office on November 16th, 1984, deemed the sculpture
to be a public nuisance. The reports referred to were made
by various private citizens and government officials.

8. Mayor Griffin directed Commissioner Militello to
revoke the permit and abate the nuisance. At the direction
of Commissioner Militello certain city employees were directed
to dismantle and store the sculpture and these events took
place November 16th, 1984. At the site where the employees
for the City of Buffalo were gathering to carry out Mr. Mili-
tello's directions a conference was held between Mr. Brown,
as attorney for Mr. Lawless, and Mr. Dudek, attorney for
The Buffalo Urban Renewal Agency, and it was agreed that
the dismantling would cease. lt was also agreed that Mr.
Lawless would not illuminate the sculpture over the weekend,

and that the attorneys (Mr. Brown and Mr. Dudek) would discuss

Lawless
Part I, Page Four

the matter on Monday, November l9th, 1984. On November 19th,
1984, Mr. Brown called Mr. Dudek and Mr. Dudek advised Mr.
Brown that he was having difficulty supplying Mr. Brown with
any information. On Tuesday, November 20th, Mr. Brown called
Mr. Dudek, and when Mr. Dudek was asked by Mr. Brown to assure
him that no action would be taken until negotiations could

be held, and that the two attorneys had an agreement to that
effect from the previous Friday. Mr. Dudek reminded Mr.
Brown that the agreement was only for the weekend; that he
could give no assurances; and that he would call Mr. Brown.
Mr. Dudek told Mr. Brown that he possibly could not have
prior knowledge of any actions that might be taken and that
even if he did, the attorney-client privilege would preclude
him from contacting Mr. Brown.

9. On November 20th, 1984, at approximately 4:30 p.m.
employees of walt's Tree Service were dispatched to the scene
by the City to dismantle the sculpture.

10. At 7:15 p.m. on November 20th, 1984, a temporary
restraining order signed by Justice Vincent E. Doyle was
served upon the employees of Walt's Tree Service and David
More, and the dismantling ceased.

ll. On November let, at a regularly scheduled meeting
of The Buffalo Urban Renewal Agency, a motion was made ratifying
the actions of the Mayor, and directing Commissioner Militello
to cause the sculpture to be demolished and to rescind the
approval granted on October l3th, 1983. That motion carried.

12. Subsequent to November 215t, 1984, The Buffalo

Lawless
Part I, Page Five

Arts Commission also rescinded its approval previously granted.
On that date Samuel Magaverin from The Buffalo Arts Commission
wrote a letter to various individuals, and that letter appears

in the issue of the Buffalo Arts Review which is joint Exhibit 1

 

ll.

During the proceedings before this court on February
20th, 1985, the attorney for Petitioner Lawless moved for
severance of the contract related counterclaims from the
Article 78 proceeding. This motion for severance was granted.

Counsel for the respondents in the Article 78 proceeding
moved, pursuant to CPLR 602 (a) for consolidation or joint
trial of the Article 78 proceeding and the CPLR 6330 action.

The motion for a joint trial was granted.

ll

This Court will first address the Article 78 petition.
The petitioner is seeking an order prohibiting the respondents
from dismantling or otherwise interfering with the display,
of the "Green Lightning" sculpture.

Respondents contend that a declaratory judgment action
rather than an Article 78 proceeding is the more appropriate
action.

Petitioner argues that respondents acted in violation
of petitioner's constitutional rights and the respondents'
actions were therefore without and in excess of their juris-
diction. In support of this proposition petitioner contends
that his sculpture, as a form of expression, enjoys the protec-
tions of the First Amendment to the United States Constitution
and Article I, Section 8 of the New York State Constitution.

Petitioner argues that respondents' actions were in
the nature of "prior restraint" upon his freedom of expression.
He maintains that any regulations or restrictions on protected
Speech within the First Amendment must be accompanied by
rigorous procedural safeguards.

Respondents argue that the question of the validity
of the agreement executed between the petitioner and the
respondent, Buffalo Urban Renewal Agency, is crucial to estab-
lishing whether any constitutionally protected interest was
created in favor of the petitioner, Respondents contend
that the land upon which the sculpture is erected is a non-

public forum for First Amendment purposes, and that therefore

Lawless
Part II, Page Two

petitioner's constitutional interests which he seeks to
protect are minimal and do not warrant the granting of a
writ of prohibition.

The extraordinary writ of prohibition is appropriate
only when there is a clear legal right. [Matter of Dondi
Vs. Jones, 40 NY2d 8, 13] and only when the body or officer
"acts or threatens to act without jurisdiction in a matter
over which it has no power over the subject matter or where
it exceeds its authorized powers in a proceeding over which
it has jurisdiCtIIh" [Matter of State of New York vs. King,
36 NY2d 59, 62]

An Article 78 proceeding in the nature of prohibition
is designed to prevent inferior courts, tribunals or officers
from proceeding with judicial or quasi-judicial matters over
which they have no authorized or inherent jurisdiction or
have lost jurisdiction or to prevent them from exceeding
jurisdiction or powers in matters over which they have cognizance-
[Carmody-Wait 2d Proceeding Against Body or Officer, Section
145:206]

The remedy is available to prevent judicial or quasi-
judicial action [Matter of Dondi vs. Jones, supra at page
13; Matter of B. T. Prod. vs. Barr, 44 NYZd 226]; and may
not be sought to control merely legislative, executive or
administrative acts . . ." [Nicholson Vs. State Commission
on Judicial Conduct, et al, 50 NY2d 597, 606]

Thus, a proceeding in the nature of prohibition is generally

available when there is presented an arguable and substantial

Lawless
Part II, Page Three

claim of such an excess of power. [See LaRocca vs. Lane,

37 NY2d 575.] It is immaterial to this threshold determination
whether the claim will be determined adversely to petitioner
on the merits. The possibility that ultimate relief might

be denied does not preclude the proceeding in the nature

of prohibition.

A decision to issue a writ of prohibition is left to
the Court's sound discretion [Matter of Hogan vs. Court of
Gen. Sessions of County of N.Y., 296 NY l, 8] The Court
should consider various factors in exercising this discretion,
such as the gravity of the harm caused by the excess of power,
the availability or unavailability of an adequate remedy
on appeal or at law or in equity; and the remedial effectiveness
of prohibition if such an adequate remedy does not exist.

[La Rocca vs. Lane, supra, at 579-580; Matter of Dondi vs.
Jones, supra]

Article 78 proceedings are brought to review individual,
single incidents, which in the case at bar is the threatened
dismantling of a sculpture. Article 78 proceedings are unlike
declaratoryjudgment actions which are brought to review a
continuing policy. [See Matter of Morgenthau vs. Erlbaum,

59 NY2d 143; Zuckerman vs. Board of Education, 44 NY2d 336.]

It is this Court's opinion that questions concerning
First Amendment forums, restrictions on expression and validity
of the agreement need not be decided in this Article 78
proceeding. The petitioner did gain access to the Elm Oak

area through an application and approval process. It is

Lawless
Part II, Page Four

therefore clear that petitioner was allowed to erect his
sculpture in the Elm Oak area, but that his expression was
Subject to certain restrictions. He therefore possesses
certain rights in his sculpture and is therefore not precluded
from seeking relief by way of an Article 78 proceeding.

After an examination of the above-cited law and facts, it
is also this Court's opinion that an Article 78 proceeding is
a more appropriate action than a declaratory judgment action.

The issues which need to be addressed in this proceeding
are:

(l) Does the sculpture create a public nuisance?

(2) If a sculpture does create a public nuisance, are
respondents justified in invoking the police power to summarily

abate the nuisance without resort to judicial process?

III

Petitioner Lawless contends that at the time the respondents
dismantled the sculpture, (1) the sculpture was not illuminated,
(2) he, through his attorney, had agreed to and had made
attempts to extend the agreement concerning the non-illumination
beyond the weekend, (3) counsel for respondents could not
discuss the matter with petitioner's attorney, (4) the petitioner
made no effort to relight the sculpture. He argues that
under these circumstances there was simply no immediate danger
to the public, and no exigent circumstances which required
or justified the actions of the respondents.

Respondents in the amended answer and counterclaim to
the Article 78 proceeding contend that the sculpture in its
graphic portrayal, depiction and display of the human male
sex organs, with the neon light component illuminated, consti-
tutes a public nuisance. They further contend that the sculp-
ture falls within the category of a public nuisance, because
it is located near a major arterial to downtown Buffalo where
vehicle occupants have an unobstructed view of the sculpture.
Theyxmnntain that the sculpture threatened the public order
of the city because of the likelihood of massive traffic
jams, which would result in property damage to vehicles and
in injury and death to vehicle occupants.

It is the respondents' position that the right of summary
abatement of nuisances without judicial process or proceedings
is an established principal of the common law even though
the exercise of such right may result in the destruction

of property.

Lawless
Part III, Page Two

Respondents contend that there is no denial of due process
involved in the summary destruction of property which may
be regarded as a public nuisance and that in exercising its
police power, the state may authorize its officers to summarily
abate public nuisances without resort to legal proceedings
and without notice or a hearing.

As the term "public nuisance" has been used by the New
York courts, it is incapable of any exact or comprehensive
definition. [State of New York vs. Waterloo Raceway, 96
M2d 350; Melker vs. City of New York, 190 NY 481.]

"Public is the nuisance whereby 'a public right or privilege
common to every person in the community is interrupted with,'
. . . 'in such place and in such manner that the aggregation
of private injuries becomes so great and extensive as to
constitute a public annoyance and inconvenience, and a wrong
against the community, which may be properly the subject
of a public prosecution.'" [People vs. Rubenfeld, 254 NY
245, 247]

A public nuisance exists where the location at which
and the manner in which the particular operation is conducted
is such that it causes substantial annoyance and discomfort
indiscriminately to many who are continually or may from
time to time be in the vicinity. [Town of Mount Pleasant
vs. Van Tassell, 7 M2d 643, 645; affirmed 6 AD2d 880]

Each case of an alleged nuisance must be separately
analyzed. It depends upon the location, the character of

the neighborhood, nature of the use, extent and frequency of

Lawless
Part III, Page Three

the injury, and the effect upon the enjoyment of life, health
and property. [Slattery vs. Herbstone Realty Company, 233
NY 420]

The exercise of the remedy of summary abatement of a
nuisance without judicial proceedings must be confined to
doing what is necessary to abate the nuisance. [42 NY Jur,
Nuisances, Section 47; Lawton vs. Steel, 119 NY 226; affirmed
152 US 133] The Courts have consistently recognized the
right of a municipality pursuant to its police powers to
prevent conditions dangerous to public health and welfare.
[Matter of Wulfsohn vs. Burden, 241 NY 288] The Courts have
also insisted though, that any restrictions or limitations
pursuant to the police power be kept within the limits of
necessity. [Arverne Bay Construction Company vs. Thacher,

278 NY 222, 230]

". . . [A] municipality may not invoke its police powers
solely as a pretext to assuage strident community opposition.
To justify interference with the beneficial enjoyment of
property the municipality must establish that it has acted
in response to a dire necessity, that its action is reasonably
calculated to alleviate or prevent the crisis condition,
and that it is presently taking steps to rectify the problem.
When the general police power is invoked under such circumstances.
it must be considered an emergency measure and is circumscribed l
by the exigencies of that emergency." [Matter of Belle Harbor
Realty vs. Kerr, 35 NY2d 507, 512]

If there is doubt as to whether a nuisance exists, a

Lawless
Part III, Page Four

municipality should proceed by action to restrain or abate
the nuisance and thus have the protection of a judgment for
what it may do. [People ex rel John Copcutt vs. The Board
of Health of the City of Yonkers, 140 NY 1]

Respondents have never indicated that the sculpture,
in an unilluminated state, constituted a public nuisance.
Mayor Griffin in his press release of November 19th, 1984,

stated in pertinent part:

Because of the public clamor and the threatened
public calamity that very well could arise by a continued
display of the neon light component, I ordered the
sculpture to be dismantled,

After all, the location is on a major arterial
to downtown Buffalo and the controversy that the neon
lighting caused could easily have resulted in major
traffic jams to nothing of potential property damage
and perhaps even physical injury as a result of
automobile accidents.

Coupled with the apparent breach of the agreement,
the final sculpture appeared to create a public nuisance,
because, among other things, it had the potential of
tending to obstruct and rendering a public street
dangerous.

Even though Iordered the whole thing taken down,
Commissioner Militello, through negotiations with our
legal counsel and the artist's attorney agreed that
we would leave the sculpture standing based on the
artist's assurance that the neon lights would be
left off over the weekend.

Because it was the lighting component which
caused the uproar in the City, this was a good tempor-
ary compromise.

Now we will pursue all legal remedies available

Lawless
Part III, Page Five

to us to remove the entire structure because the final

product was not what we bargained for or in fact

authorized.

It is clear that the Mayor considered the sculpture
a public nuisance only when the neon light component was
illuminated.

It should also be noted that on November 21st, 1984,
during the proceedings before Justice Doyle, counsel for
respondents stated that there was "nothing that terribly
objectionable" about the sculpture as it stands in the daylight
(non-illuminated).

The sculpture was not illuminated on November 20th,

1984, when the dismantling was commenced and has not been
illuminated since November 16th, 1984, On November 20th,

1984, counsel for petitioner attempted to secure assurances
from respondents' counsel that their agreement of no further
dismantling and no further illumination would continue to

be in effect. He was unsuccessful in gaining these assurances.

The sculpture, without the neon light component illuminated
is not capable of being interpreted as representing a display
of human male genitalia. It is therefore this Court's opinion
that the sculpture, in a non-illuminated state, does not
create a public nuisance. Respondents' actions in ordering
the dismantling of the sculpture on November 20th, 1984,
weretherefore not necessary. No public nuisance existed
at that time and respondents were not justified in summarily

abating an alleged nuisance without judicial proceedings.

Lawless
Part III, Page Six

If, on November 20th, 1984, respondents felt that the
sculpture might have been illuminated, they could have sought
an order enjoining the threatened or anticipated nuisance.
Because the sculpture is not a public nuisance in an unlighted
state, the respondents are prohibited from further dismantling
or interfering with the reconstruction of the sculpture as
long as it remains non-illuminated.

lt is also this Court's determination that the sculpture
in an illuminated state does constitute a public nuisance.

The illuminated sculpture, located near major arterials to
downtown Buffalo, is capable of creating substantial annoyance
and discomfort to, and endangering the health and welfare of
those motorists who view it.

For the above-cited reasons, it is this Court's determina-
tion that the CPLR 6330 action, in which the City of Buffalo
is seeking to enjoin the display of sculpture in its illuminated
state, need not be decided at this time. The City is not
contending that the non-lighted sculpture is capable of being
interpreted as being "obscene, lewd, lascivious, filthy,

indecent or disgusting." [CPLR 6330]

This Court has determined that the sculpture in an
illuminated state constitutes a public nuisance. Therefore,
if a source of electricity is supplied to the sculpture,
this Court will then entertain an action to abate the nuisance
and\dll also re-entertain the City's application to enjoin
the display of the sculpture pursuant to CPLR 6330.

The foregoing constitutes the decision of the Court. The

_ n _____-.-__1. _

Lawless
Part III, Page Seven

respondents are to submit an order in conformance with this

decision upon notice to the petitioner.

wyij

yne A/ Feeman, §r.
ting Supreme Court Justice

Dated: 6 June 1985

To: Gregory J. Dudek, Esq.
920 City Hall
Buffalo, New York 14202

Michael J. Brown, Esq.
1500 Statler Building
Buffalo, New York 14202

